AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November I, 1987)
                                v.

                    Jeronimo Carrasco-Galvez                                Case Number: 3:19-mj-21663


                                                                            Defendant's Attorney


REGISTRATION NO. 84759298

THE DEFENDANT:
                                             ·                                                         CLERK US I) ISTRICT CO RT
 IZl pleaded guilty to count(s) 1 0 f Comp 1amt                                                    SOUTHERN 01s:R1CT OF Cl>. 1 !FORNI
                                           ~~~---=-~~~~~~~~~~~~~---t-:B~Yo-=--'-~~~~~~-=-:-:-'t~~E~P~UT=:Y


 D was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                         Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1

  D The defendant has been found not guilty on count(s)                  ~-------------------



  0 Count(s)                                                                 dismissed on the motion of the United States.
                   ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                6    TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

  IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, April 19, 2019
                                                                          Date of Imposition of Sentence


Received ·-          .,
               ~~-~----~
                                                                          :M icfiae [ ]. Seng
               DUSM,'
                                                                          HONORABLE MICHAEL J. SENG
                                                                          UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                    3: 19-mj-21663
